Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 	A: Figures 1, 2, 13-15
	B: Figures 18-23, 35, 36
	C: Figures 37, 38
	D: Figures 39, 40
	E: Figures 49-51
	F: Figures 55-59
	G: Figures 60, 61
	H: Figures 62, 63
	I: Figure 81
	J: Figures 82, 83
K: Figures 84
L: Figures 85, 86
M: Figures 87-96
N: Figures 96-100
O: Figures 101-104, 110
P: Figures 105-109
Q: Figures 111-114, 116, 117
R: Figures 118-125
S: Figures 126-129
T: Figures 130, 131
U: Figures 132-139
V: Figures 139-141
W: Figures 142-144
X: Figures 143, 145
Y: Figures 146-148
Z: Figures 149-150
AA: Figures 151-156
BB: Figures 157-159
CC: Figures 216-220
DD: Figures 221-224
EE: Figures 225-229
FF: Figures 236-238
GG: Figures 243-245
HH: Figures 266, 267
II: Figures 268, 269
JJ: Figures 270, 271
KK: Figures 272, 273
LL: Figures 274-278
MM: Figures 281-282
NN: Figures 351-352
OO: Figures 353-356
PP: Figures 361-363
QQ: Figures 375-377
RR: Figure 382
SS: Figure 383
TT: Figures 384-387
UU: Figures 405-409 
	
The species are independent or distinct because each species contains mutually exclusive characteristics not present in each species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A search burden would exist in order to find all elements of each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement because of the size and complexity of the requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/           Primary Examiner, Art Unit 3635